t c memo united_states tax_court inez meilak petitioner v commissioner of internal revenue respondent docket no filed date kathleen e giancana and carol e remy for petitioner patricia riegger and jody tancer for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes together with penalties as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure by amendment to answer respondent asserted penalties under sec_6663 for and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner understated her income from tips for the years in issue whether petitioner is liable for fraud penalties pursuant to sec_6663 and if not liable for the fraud penalties whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 some of the facts have been stipulated and are so found petitioner resided in astoria new york when her petition was filed for clarity and convenience our findings_of_fact and opinion have been combined during the years in issue petitioner worked full-time as a waitress at sandomenico new york inc sandomenico an upscale expensive restaurant in new york city new york the principal issue in this case is the amount of tip_income earned by petitioner at this job on her federal_income_tax return petitioner reported tip_income of dollar_figure petitioner failed to include in income dollar_figure of tips allocated to her by sandomenico pursuant to sec_6053 and noted in box of her form_w-2 on her return petitioner reported tip_income of dollar_figure which included the dollar_figure of tips allocated to her by sandomenico pursuant to sec_6053 in and sandomenico's directly tipped employees included captains waiters and waitresses and busboys after each shift either lunch or dinner the directly tipped employees would pool all the charged and cash tips received the next day two of the employees would allocate and distribute the tips pursuant to a point system described in greater detail below they allegedly recorded the amount of tips received in notebooks along with the resulting allocation and distribution among the employees who worked that shift petitioner claimed these notebooks were kept on the premises of sandomenico during the initial audit of petitioner's returns by respondent petitioner did not produce any personal records of her tip_income later in the audit petitioner produced one of the above mentioned notebooks purportedly covering the period of date to date other than this notebook during the audit petitioner did not mention nor did she produce any personal records of her tip_income respondent prepared analyses of sandomenico's forms employer's annual information_return of tip_income and allocated_tips for purposes of reconstructing the directly tipped employees' tip_income for and the forms reflect sandomenico's total charged tips total charged receipts total tips reported by its directly tipped employees gross_receipts from food and beverage operations the number of directly tipped employees and an allocated tip amount of percent of its gross_receipts these forms show that dollar_figure and dollar_figure of charged tips had not been declared to sandomenico by the directly tipped employees for and respectively respondent's determinations of petitioner's unreported tip_income are based on sandomenico's allocation of gross_receipts among its directly tipped employees prepared pursuant to sec_6053 and the regulations thereunder the allocations were done by mr hemang patel mr patel sandomenico's then bookkeeper mr patel explained that he allocated gross_receipts on a daily basis among directly tipped employees using a point system of points for captains points for waiters and waitresses and points for busboys sandomenico's directly tipped employees used this same point system to divide and distribute the pooled tips among themselves on the day after a particular shift mr patel would total the points of all the employees that worked a shift and then divide the total gross_receipts for that shift by the number of points mr patel would then take the resulting number and multiply it by the number of points for each employee to arrive at that employee's total gross_receipts for the shift for example if captains points waiters and waitresses points and busboys points worked a shift the total would be points if the restaurant made dollar_figure in gross_receipts that shift dollar_figure dollar_figure divided by would be allocated for each point thus a waiter or waitress would be allocated gross_receipts of dollar_figure dollar_figure times points for that shift by mr patel based on the tip allocation spreadsheets prepared by mr patel the rounded-off percentage of gross_receipts attributed to petitioner by sandomenico was approximately percent for and approximately percent for respondent determined petitioner had dollar_figure and dollar_figure of unreported tip_income for and respectively using the following method for each year in issue respondent multiplied the total charged tip amount from sandomenico's form_8027 by the percentage of total gross_receipts sandomenico attributed to petitioner from this figure respondent subtracted the tip amount petitioner reported on her return this was the amount respondent determined was unreported charged tip_income for petitioner cash tips were figured by subtracting the total charged receipts from the gross_receipts reported on sandomenico's form_8027 which resulted in the total cash receipts amount respondent then multiplied this figure by percent to come up with a total cash tip amount respondent's agent testified that the rate of percent was used for cash tips to be as conservative and hopefully equitable as possible since usually the charge tip rates range from to percent respondent once again used petitioner's percentage of total gross_receipts as allocated by sandomenico and multiplied the total cash tips figure by petitioner's percentage of total gross_receipts to arrive at petitioner's cash tips respondent then added the unreported charged tips to the cash tips to determine the amount of tip_income petitioner failed to report petitioner conceded that she underreported her tip_income on her and federal_income_tax returns however petitioner contends that she earned tip_income of dollar_figure and dollar_figure for and respectively rather than the amounts determined by respondent it is well established that tips are includable in gross_income under sec_61 709_f2d_31 9th cir affg tcmemo_1981_659 sec_1_61-2 income_tax regs under sec_6001 a taxpayer is required to keep sufficient records to enable respondent to compute the taxpayer's correct_tax liability in the absence of such records respondent may use any method of computation that will clearly reflect the income of the taxpayer sec_446 menequzzo v commissioner 43_tc_824 petitioner did not produce any personal records of her tip_income during respondent's audit of her returns however at trial petitioner was able to introduce purported personal records of her tip_income for and she testified that she received her tips in cash from the restaurant on the day following the shift when the tips were earned attached to the cash was a small white paper with the amount of the tips and petitioner's name written on it petitioner alleged that she went home recorded the amount of tip money she received on a yellow sheet of paper and then discarded the original white paper petitioner testified she recorded her tips on these yellow sheets every night or at least every other night petitioner kept these yellow sheets in a manilla envelope in which she kept all her sandomenico records after inspection of the yellow sheets introduced by petitioner we do not believe that these alleged daily records were contemporaneous and accurate records of the tip_income she received in and the uniformity and consistency of the handwriting as well as the appearance of the yellow sheets lead us to the conclusion that the entries on the sheets were written about the same time rather than on a daily basis over a 2-year period indeed when testifying about the amount of allocated_tips on the forms w-2 issued to her by sandomenico for the years in issue petitioner admitted i had no idea what i made we can only conclude that had petitioner kept these yellow sheets contemporaneously she would have had an idea of what she made in tips for each year petitioner also attempts to rely on notebooks kept by the tipped employees of sandomenico as an accurate daily record of her tip_income respondent introduced of these notebooks at trial purportedly covering from sometime in to the beginning of as mentioned petitioner claims that these notebooks were maintained by the waitstaff of sandomenico the day after each shift two employees allegedly would record the amount of tips received in the notebook along with the amounts to be distributed to the employees who worked that shift respondent's audit of the books shows that the total tips listed under petitioner's name are dollar_figure and dollar_figure for and respectively petitioner disputes certain of the entries under the surname meilak alleging that other meilaks also worked during the years in issue thus petitioner asserts that the total tips listed under petitioner's name are dollar_figure and dollar_figure for and respectively an examination of these books reveals that the entries in of the books purportedly daily records for date to date exhibit j and date to date exhibit i could not have been written in either or the cover of exhibit j has a copyright date of a representative of mead corporation the manufacturer of the notebooks that are exhibits j and i testified that exhibit j was not available to the public until after date mead's representative also testified that based on the design of the cover the earliest exhibit i would have been available for retail_sale was the second half of due to the noncontemporaneous nature of these notebooks petitioner did not rely on exhibits j and i as original records the handwriting of different persons including petitioner's appears in exhibits j and i petitioner guessed that these notebooks were copied from the originals but she could not recall why they were recopied or when they were recopied she also could not recall when she rewrote her portion when further queried about the notebooks petitioner asserted they may have been recopied because the notebooks could have been torn additionally she claimed that we had a couple of leaks in the building because the restaurant is underneath a building and if somebody had them in the locker they could have gotten wet and that's why we'd have to rewrite them though only exhibits j and i were clearly shown to be noncontemporaneous we do not accept the notebooks for the years in issue as accurate and contemporaneous_records of petitioner's tip_income petitioner did not explain the discrepancies between the amounts reported on petitioner's alleged personal records the yellow sheets and the amounts recorded in the notebooks moreover respondent's audit of the notebooks reveals that the total of the charged and cash tips reflected in the notebooks for each year in issue is less than the charged tips alone as reported by sandomenico on the form_8027 for each year due to the inadequacy of the records produced by petitioner it became incumbent upon respondent to reconstruct petitioner's income for the years in issue when reconstruction of a taxpayer's income is necessary respondent has great latitude in the method of reconstruction used 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir the method of reconstruction is sufficient if the reconstruction is reasonable in light of all of the surrounding facts and circumstances 40_tc_30 this court and other courts have accepted the use of formulas in the reconstruction of tip_income 643_f2d_1383 9th cir affg per curiam tcmemo_1979_3 and lombardo v commissioner tcmemo_1979_11 a taxpayer may however point out areas or specific instances in which the method used by respondent fails to reflect his or her true income 237_f2d_830 5th cir affg in part and revg in part tcmemo_1955_112 petitioner argues that the amounts allocated to her by respondent are inherently erroneous because the gross_receipts allocated to her by sandomenico are too high petitioner asserts sandomenico employed numerous directly tipped employees who were illegal aliens she argues her allocative share of gross_receipts is distorted by the fact that these illegal aliens did not appear on the payroll were not included on the forms and were not allocated gross_receipts by mr patel we are not persuaded by petitioner's protestations that illegal aliens adversely affected her allocation of gross_receipts several employees whom she stated were illegal were in fact allocated gross_receipts by mr patel for the years in issue petitioner has not persuaded us that the percentage of gross_receipts allocated to her by mr patel for the years in issue was wrong petitioner also contends that respondent's formula fails to reflect her true tip_income because sandomenico allegedly kept approximately percent of all charged tips to cover the cost of fees imposed by the credit card companies petitioner failed to furnish adequate proof with respect to this point assuming arguendo that this contention was true we believe respondent's formula has sufficient leeway to encompass it petitioner further attacks respondent's formula by claiming that after each lunch shift and dinner shift the directly tipped employees would give dollar_figure and dollar_figure respectively to the pantry employees again we are satisfied that respondent's conservative formula would encompass any tip sharing that occurred between the directly tipped employees and the pantry employees upon consideration of the record we conclude the method used by respondent to determine petitioner's unreported tip_income was reasonable thus petitioner has failed to satisfy her burden of proving error in respondent's determination of her and tip_income rule a 290_us_111 accordingly we sustain those determinations we next turn to the question of whether petitioner is liable for fraud penalties under sec_6663 for both and respondent must prove by clear_and_convincing evidence that petitioner is liable for the fraud_penalty sec_7454 rule b respondent must meet her burden of proving fraud through affirmative evidence fraud is never imputed or presumed 55_tc_85 whether fraud exists in a given situation is a factual determination that must be made after reviewing the particular facts and circumstances of the case 96_tc_858 affd 959_f2d_16 2d cir respondent must show clearly that petitioner intended to evade a tax known or believed to be owing 398_f2d_1002 3d cir fraud cannot be found if the circumstances only create a suspicion of its existence 92_tc_661 the mere failure to report income is not sufficient to establish fraud petzoldt v commissioner supra based on our review of the record we are not convinced that the underpayment_of_tax for each year at issue is due to fraud on the part of petitioner we conclude that respondent has not proven by clear_and_convincing evidence that petitioner is liable for the sec_6663 fraud_penalty for and respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 for both and sec_6662 and b imposes a penalty on any portion of an underpayment that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 respondent's determinations are presumed correct and petitioner bears the burden to prove she is not liable for the accuracy-related_penalties under sec_6662 rule a 85_tc_934 58_tc_757 petitioner conceded that she substantially underreported her income from tips on her federal_income_tax returns for and the record shows that petitioner maintained inadequate records of her tip_income for those years moreover petitioner admitted she did not check her income_tax returns for accuracy petitioner has failed to demonstrate that she was not negligent or that she had a reasonable basis for underreporting her tip_income petitioner has not satisfied her burden_of_proof and accordingly is liable for the accuracy-related_penalty under sec_6662 for both and we must sustain respondent on this issue in conclusion we have considered all the arguments made by the parties and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and the sec_6662 penalties and for petitioner as to the sec_6663 penalties
